internal_revenue_service number release date index number ------------------------------- -------------------------- ------------------------------------------- ------------------------------------- ----------------------------------------- ------------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b05 plr-134716-07 date date ty ------- ty ------- legend ------------------------------------------------------------------------ --------------------------------------------------- ------------------------------------------------------------------------ taxpayer ------------------------------------------------------------------------------------------------------------------ operating company historic building --------------------------------------------------------------------------------------------------------- date date affiliate a affiliate b government_entity government_entity government_entity construction company building building site zone a university state city station ----------------------------------------------------------------------------------------------------------- x governmental lease ----------------------------------------------------------------------------------------------------------- government parking area zone b ------------------ ---------------------- ----------------------------------- -------------------------- --------------------------------- -------------------------------------- ---------------------------------------------------- ----------------------------------------- ------------------ ------------------------ ----------- ---------------------------------------------------- ----------------------------------- ------------------ ---------------- ------------------------------------------------------------------------ --------- ------------------------------------------------------------------------ ----------------------------------------- ------------------------------------------------------- plr-134716-07 a square feet b square feet c square feet d square feet year a year b year c year d z percent sb_se official ---------------------------------------------------------------------------------------------------------- --------------------------- --------------------------- --------------------------- ----------------------------- ------ ------ ------ ------ -------------- ------------------------------------------------------------------------ dear ----------------- this is in response to your letter dated date and subsequent correspondence requesting rulings under sec_168 h b of the internal_revenue_code on behalf of company regarding a multifaceted transaction that includes the rehabilitation of historic building facts taxpayer is a limited_partnership treated as a partnership for federal_income_tax purposes all of its partners are wholly owned indirectly by operating company through two taxable reit subsidiaries company acquired historic building on date and is in the process of rehabilitating it before historic building is placed_in_service at least one more limited_partner will be admitted to taxpayer taxpayer will likely enter into a master lease structure and elect to pass through federal rehabilitation tax_credits available with respect to the rehabilitation of historic building to one of the new limited partners or to its affiliate as master tenant of historic building master tenant affiliate a a delaware limited_partnership and affiliate b a delaware limited_partnership are wholly owned indirectly by operating company and are treated as disregarded entities and as part of operating company for federal_income_tax purposes taxpayer affiliate a and affiliate b are coordinating efforts to rehabilitate historic building and construct building and building located on site which is in the zone a section of city building is an office building owned by affiliate b located across the street from station which is owned by x historic building is located across the street from station and building will be built on an annex site located across the street from historic building and currently leased to affiliate a affiliates of construction company have significant involvement in the planning and construction of the historic building as construction and development manager and of the garage as construction manager plr-134716-07 until the fifth anniversary of the date the rehabbed historic building is placed_in_service operating company or its successors or assigns will directly or indirectly i own at least twenty percent of all profits interests and capital interests as defined in revproc_93_27 c b in each of the entities owning buildings or condominiums comprising its site project excluding any condominiums that are sold to parties unrelated to operating company and ii serve as a general_partner in each of such ownership entities engaging in active and substantial management functions with respect to the entities’ respective businesses which may include property management and leasing services in year a government_entity chose construction company as its developer to find appropriate uses for historic building the annex site a surface lot and a vehicle maintenance facility all of which are located in zone a of city a preliminary report prepared by construction company showed plans for towers at the sites where towers are currently planned for the annex site and suggested initiating discussions with x regarding land acquisition and infrastructure development in year b a working group that included representatives of operating company and construction company together with representatives of an independent real_estate service company depicted towers at the sites currently planned for the annex as well as another tower at the site currently occupied by building in year b university signed a letter of intent to acquire historic building the annex site a surface lot and a vehicle maintenance facility from government_entity university then approached construction company about assuming university’s obligation to purchase historic building the annex site or the vehicle maintenance facility in late year b construction company began discussions with government_entity regarding a potential relocation of government_entity 1’s offices in city to the historic building subsequently construction company presented preliminary concept plans for the rehabilitation of the historic building the demolition of the annex and the construction of a new_building on the annex site for use and occupancy by government_entity the governmental lease and current plans for the rehabilitation of the historic building are the products of those discussions in order to promote redevelopment of economically distressed communities state enacted legislation permitting designation of certain zones ie zone b in city throughout state qualified businesses that operate in such zones are allowed certain tax exemptions deductions abatements and credits historic building building and building are all located in zone b in city through affiliate b operating company began planning to construct and lease building while investigating other activities in zone b building is located across the street from station and was constructed on land owned by x but leased to affiliate b under a ninety-nine year lease building is located near the station to take advantage of convenient rail transportation for employees of businesses leasing space in building plr-134716-07 building is connected to the station by an above street-level public bridge building construction of most of the tenant finish for building has been completed and a certificate of occupancy for the core and shell has been issued building contains a square feet of net rentable floor space historic building and the annex site on which building will be constructed were owned by government_entity until date on that date taxpayer acquired historic building and university acquired the annex site affiliate a then executed three 90-year ground leases with university for the annex site on which operating company plans to cause affiliate a or one or more other affiliates to construct building which will include at least one tower and a garage taxpayer agreed to lease the rehabilitated historic building to government_entity and affiliate a agreed to lease the government parking area to government_entity master lease on or about date government_entity as sublessor and government_entity as sublessee executed governmental lease under which government_entity agreed to sublease the rehabilitated historic building and the government parking area government_entity will assign governmental lease to taxpayer or to the master tenant and the taxpayer or the master tenant will become the lessor under the governmental lease once there is substantial completion of the premises or any portion thereof as such terms are defined in the governmental lease historic building is listed on the national register of historic places beginning in year c company will substantially rehabilitate the historic building and to demolish the annex except for the annex tunnel after the annex site is cleared utilities and infrastructure will be installed and piles will be driven to provide the foundation for building soon thereafter it is anticipated that construction of the garage will commence followed by one or both towers that will constitute building taxpayer represents that it will commence construction of one but possibly two towers hereinafter included towers within months following commencement of construction of the garage if construction of only one tower is commenced within months of the commencement of construction of the garage the second tower will not be treated as part of the site project for purposes of this private_letter_ruling due to construction complexity and other delays the included towers will likely be place in service after the tax_year in which the historic building and the garage are placed_in_service the included towers will include office space and may include space for a hotel retail and residential use the hotel space may be sold to an unrelated third party as a separate condominium and the residential space may be sold to unrelated third parties as separate residential condominiums any spaces in the included towers which are sold to unrelated third parties are not included in the computation of net rentable floor space in the site project under the governmental lease government_entity will lease the renovated historic building and the government parking area in the garage the government parking plr-134716-07 area will be available exclusively for possession use and occupancy by government_entity under the governmental lease government parking area will not be available for vehicular access by the general_public or by anyone other than government_entity and or government_entity and their employees and guests government parking area will be separated from other parking areas by a security gate restricting vehicular access elevator access to government parking area will be limited to such employees and guests government parking area will include at least parking spaces but may increase if certain options under the governmental lease are exercised the rehabilitated historic building will comprise approximately b square feet of net rentable floor space the initial occupancy date of historic building and government parking area under governmental lease is anticipated for the summer of year d there may be changes in the precise mix and configuration of space but not less that c square feet of net rentable floor space will be constructed on the annex site as part of building in the form of some combination of i office residential hotel and or retail_space in the included towers excluding any sold condominium and ii retail_space government parking area and dedicated parking areas in the garage according to the submission operating company will create a fully supported business center rather than a single building benefits to operating company from the development of site including the renovation of the historic building and the construction of building and building include i the ability to solidify and strengthen the overall design integrity and economic viability of the entire site ii economies of scale in marketing and managing the overall site iii the ability to offer prospective tenants a broad range of leasing options within the site and iv the ability to utilize a single maintenance operation to work on the entire site allowing for economic sharing of equipment and personnel to effectively manage the site operating company will have a single maintenance operation and a centralized managerial structure which will be responsible for delivering property management and maintenance services to the entire site tenants located in any building of the overall development will access the same property management organization to address their operational requirements a series of walkways tunnels and pedestrian bridges will connect the buildings in the site a bus service will transport tenants and visitors among the various site buildings moreover in order to create a consistent architectural theme and landscaping design which will integrate the entire site a single architect has been retained as the master_plan executive architect for the operating company’s overall site this architect served as building architect for building and will serve as architect for building the submission also makes significant representations the economic_substance of the governmental lease is that of a true lease such that taxpayer will be treated as the owner of the historic building and affiliate a or another affiliate of operating company will be treated as the owner government parking area in building for federal_income_tax purposes plr-134716-07 the rehabilitation of the historic building and the construction of building and building are all part of one plan or scheme to redevelop part of a zone b governmental lease does not include any renewal option the initial term of the governmental lease plus any service_contract or similar arrangement involving the property leased under the governmental lease will not exceed twenty years as measured from the first day any part of the leased premises is delivered by the landlord and accepted as substantially complete by the tenant under the governmental lease excluding pre-substantial completion access allowed to the tenant and its contractors to complete tenant improvements or to prepare for occupancy no lease of space in building by affiliate b or any other affiliate of operating company to a tax-exempt_entity as defined in sec_168 of the code that is executed before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service the fifth anniversary will have a lease_term including any fixed rate renewal option and any service_contract or similar arrangement involving the leased space which exceeds twenty years for purposes of this private_letter_ruling an option to renew a lease at a rental rate equal to a fair_market_value determined at the time of renewal is not treated as a fixed rate renewal option no lease of space in building by affiliate a or any other affiliate of operating company to a tax-exempt_entity that is executed before the fifth anniversary will have a lease_term including any fixed rate renewal option and any service_contract or similar arrangement involving the leased space which exceeds twenty years there is not now and will not be any up-front understanding informal arrangement or similar agreement between affiliate a or any other affiliate of operating company and any tax-exempt_entity lessee that any fair_market_value renewal option which may be granted under a lease of space in building executed before the fifth anniversary will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal there is not now and will not be any up-front understanding informal arrangement or similar agreement between affiliate b and any other affiliate of operating company and any tax-exempt_entity lessee that any fair_market_value renewal option which may be granted under a lease of space in building executed before the fifth anniversary will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal no portion of building the historic building or building will be financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 plr-134716-07 the governmental lease does not include and neither government_entity nor a related_entity under sec_168 holds a fixed or determinable price purchase or sale option or its equivalent with respect to all or any part of the premises leased under the governmental lease no lease executed between affiliate a or any other affiliate of operating company and any tax-exempt_entity lessee before the fifth anniversary will include and no such tax-exempt lessee or a related_entity will hold a fixed or determinable price purchase or sale option or its equivalent with respect to building or any part thereof no lease executed between affiliate b or any other affiliate of operating company and any tax-exempt_entity lessee before the fifth anniversary will include and no such tax-exempt lessee or a related_entity will hold a fixed or determinable price purchase or sale option or its equivalent with respect to building or any part thereof and upon completion the buildings on the site will contain approximately the number of square feet of net rentable floor space set forth below building net rentable floor space building historic building building total net rentable floor space you have requested two rulings a square feet b square feet c square feet d square feet ruling_request no neither the historic building nor any part thereof nor any of the improvements to be made in rehabilitating the historic building will be treated as tax- exempt use property under sec_168 and sec_47 of the code and ruling_request no for purposes of applying sec_168 to taxpayer’s rehabilitation and leasing of historic building the property will include all of the net rentable floor space in the historic building building and building law and analysis sec_168 states that in the case of non-residential real_property the term tax-exempt_use_property means that portion of the property leased to a tax-exempt_entity in a disqualified_lease under sec_168 the term disqualified_lease means any lease of the property to a tax-exempt_entity but only if i part or all of the plr-134716-07 property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or a related_entity or there is the equivalent of such an option iii such lease has a lease_term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or a related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease under sec_168 property will be considered tax-exempt_use_property only if the portion of the property leased to tax-exempt entities in disqualified leases is more_than_35_percent_of_the_property the 35-percent exception sec_168 provides that improvements to a property other than land will not be treated as a separate_property sec_1_168_j_-1t q a-6 of the temporary income_tax regulations provides that the phrase more_than_35_percent_of_the_property means more than percent of the net rentable floor space of the property the net rentable floor space in a building does not include the common areas of the building regardless of the terms of the lease for purposes of the more_than_35_percent_of_the_property rule two or more buildings will be treated as separate properties unless they are part of the same project in which case they will be treated as one property two or more buildings will be treated as part of the same project if the buildings are constructed under a common plan within a reasonable_time of each other on the same site and will be used in an integrated manner the governmental lease and the lease by taxpayer to government_entity as they relate to the historic building would each be a disqualified_lease under for purposes of sec_168 taxpayer represents that the historic building building i and building will not be financed with tax-exempt debt for purposes of sec_168 taxpayer represents that there is no fixed or determinable price purchase or sale option or the equivalent of such an option for the benefit of government_entity or any other tax-exempt lessee or any related_entity with respect to any of the buildings for purposes of sec_168 the taxpayer represents that the term of the governmental lease and any other leases with tax-exempt_entity lessees at the site including any fixed price renewal option and any service_contract or similar arrangement with respect to the leased space will be no greater than years any renewal option terms will be at a fair_market_value rental rate determined at the time of renewal and therefore should not be taken into account therefore neither the governmental lease nor any other lease of the historic building building i or building would presently be a disqualified_lease under these provisions plr-134716-07 sec_168 the use after transfer rule because the historic building has been used by the government_entity a -------------------governmental entity and will after the acquisition of such property by operating company be leased to government_entity for use by government_entity both of which are related entities to government_entity under sec_168 and sec_168 however sec_168 provides that property will not be treated as tax-exempt_use_property if the portion of the property leased to tax-exempt entities in disqualified leases is no more_than_35_percent_of_the_property although the taxpayer acknowledges that the historic building will be subject_to a disqualified_lease under the use after transfer rule taxpayer posits that the 35-percent threshold in sec_168 will not be crossed because building the historic building and building comprise a single project ie one property for purposes of sec_168 under q a of the temporary regulations and thus less than percent of the total net rentable floor space of that project ie the net rentable floor space of only the historic building will be subject_to a disqualified_lease therefore no portion of the property will be tax-exempt_use_property within the meaning of sec_168 for purposes of determining if the buildings in this case should be considered part of a single project for purposes of q a-6 of the temporary regulations and sec_168 taxpayer posits that the buildings here are constructed under a common plan within a reasonable_time of each other located on the same site and will be used in an integrated manner taxpayer represents that the rehabilitation of the historic building and the construction of building and building are all part of one plan or scheme to redevelop part of a zone see representation we have no facts or reason to doubt or challenge this representation for instance early plans done by landscape architects envision this area as a single development further a single architect will serve as the site plan architect for the site there will be a consistent architectural theme and landscape design throughout the site the submission also indicates that the construction of building the renovation of the historic building and the construction of building will all be completed within a reasonable_time of each other construction work on the historic building and building was to begin within approximately twelve months following completion of construction of building however commencement of this construction will be delayed due to the complexities of the negotiations between the parties nevertheless planning for renovation of the historic building and construction of building began before completion of construction of building the facts show that these buildings will be constructed on the same site ie the site separated only by public streets and the station which will serve as the focal point of this development building the station the historic building and building will be plr-134716-07 interconnected through a sky bridge walkways bus service transportation tunnel etc these buildings are all located within the same discreet zone lastly the facts in the submission indicate that operating company will operate the various components of the site in an integrated manner for instance the operating company will market and manage the site as a single development seeking economies of scale and the benefits of a significant amount of diverse space available for lease at one site the taxpayer's facts and representations support the treatment of the development as one project being constructed pursuant to a common plan that will be completed within a reasonable_time on the same site and used in an integrated manner based upon these facts and representations concerning whether the development is one property within the meaning of that term in q a-6 we conclude that the historic building building and building constitute one property for purposes of the 35-percent rule in sec_168 we also note that building and building will be newly-constructed improvements to land and will be separate properties from the original no longer existing structures as a result of the application of the separate improvements rule in sec_168 the use after transfer rule_of sec_168 will not apply to building or building which will not be used or occupied by government_entity or a related_party prior to transfer to the operating company see report of the senate_finance_committee s rpt no to the deficit_reduction_act_of_1984 at pages according to the figures for net rentable floor space provided by the taxpayer the percentage of the property subject_to a disqualified_lease is approximately z percent ie determined by a fraction the numerator of which is the net rentable floor space of the historic building b square feet and the denominator of which is the total net rentable floor space of the entire project d square feet which is less that the percent threshold in sec_168 consequently no portion of the historic building building or building will be treated as tax-exempt_use_property under sec_168 we therefore rule that with respect to the taxpayer’s first ruling_request neither the historic building nor any part thereof nor any of the improvements to be made in rehabilitating the historic building will be treated as tax-exempt_use_property under sec_168 of the code we further rule that with respect to the taxpayer’s second ruling_request no for purposes of applying sec_168 to taxpayer’s rehabilitation and leasing of historic building the property will include all of the net rentable floor space in the historic building building and building except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction described above under any other plr-134716-07 provision of the code including sec_47 accordingly no opinion is expressed regarding whether the rehabilitation of historic building is a substantial rehabilitation or a certified_rehabilitation within the meaning of the applicable rehabilitation_credit provisions under sec_47 or whether expenditures incurred to rehabilitate historic building are qualified_rehabilitation_expenditures under those provisions this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent in accordance with the power_of_attorney we are sending copies of this letter to your authorized representatives we are also sending a copy of this letter to the sb_se official except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch office_of_chief_counsel income_tax accounting
